Ingraham, F. J.
Sarah Layden is brought before me on habeas corpus, and her discharge is asked for on the ground of irregularity in the commitment.
She was arrested as a vagrant, and tried before Alderman Clancy, and by him committed to the workhouse on Blackwell’s Island.
It is insisted in the first place, that the prisoner should be-discharged because the record of conviction was not filed with the county clerk, as required by statute, (2 Rev. Stats., 4 ed« 35, § 3.) Since the passage of that act the legislature have passed three acts providing for filing such record of conviction in the office of the clerk of the court of sessions. (Laws of 1833, 9, ch. 11, § 3; Laws of 1853, 353, ch. 183, § 1; Laws of 1855, 451, ch. 268, § 1.)
The last two statutes apply more especially to police magistrates. If there is any doubt whether they apply to a conviction before an alderman, the difficulty is removed by the provisions of the first mentioned act, which applies to all magistrates. There was no necessity, therefore, for filing the record of conviction with the county clerk.
It is also insisted that an alderman has no power to try and convict in such cases.
By the act of 1833, (Laws of 1833, 9, ch. 11, § 2,) the power is expressly conferred on the mayor, recorder, aldermen, and special justices (section 6,) and I know of no statute which deprives them of that power. Section 6 of the last amended *332charter, (Laws of 1853, ch. 217,) takes away the rights of the .aldermen to sit or act as judges in the Court of Oyer and Terminer and of the Sessions; but that section expressly recognizes their authority as magistrates.
There can be no pretence for saying that such statutes deprive them of their authority as magistrates out of court.
It is also urged that a magistrate, whether alderman or police justice, has no power to commit to the workhouse, but that -such commitment should be to the penitentiary, and that the governors of the almshouse can alone transfer to the workhouse. The counsel for the petitioner urged before me that discharges have often been granted of vagrants upon this ground. If so, I am not satisfied of the propriety thereof. The act establishing the workhouse, (laws of 1849,) provides that all magistrates in the city of New York are authorized to commit all .such persons as may be committed by them as vagrants, to the workhouse for any period of time not less than three nor more rthan twelve months. The commitment in this case is for six months—it is regular on its face—made by a competent authority—and there is no irregularity in the proceedings to warrant .me in granting a discharge of the prisoner.
Prisoner remanded to custody.